DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17 and 23 are objected to because of the following informalities: 
1. There appears to be a typographical error with “in to” throughout claim 17, it is suggested to amend the language to read as “into”;
2. There appears to be a misspelling with the word “potion” in lines 3, 4 and 9 of claim 17 and lines 2 and 3 of claim 23; 
3. It is suggested to add the term “and” between length and second in line 15 of claim 17;
4. It is suggested to amend the phrase “have residual stress” in line 2 of claim 23 to read as “have a residual stress”; and
5. It is suggested to amend the phrase “less that” to read as “less than” in line 3 of claim 23.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 17, the preamble of the claim sets forth the claim is directed to a method “for forming a material into a first shape and a second shape” however upon completion of the steps within the claimed method one of ordinary skill in the art obtains a material with a second shape. This conclusion is in line with the specification which describes the transformation of the first shape into the second shape as the material is passed through the roller sets. Clarification and/or correction is required. For examination purposes, the claim is being interpreted as the first shape is formed into the second shape to obtain a material in a second shape.
The claim states “forming a material” in line 3, it is unclear if this referring to the same material of the preamble or if it is setting forth an additional “material” to the one of the preamble. For examination purposes, the examiner is interpreting the claim as having a single material. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 17-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 4,006,617). 
In reference to claim 17, Foster discloses a roll shaping method for forming a material into a first shape and a second shape, different from the first shape, comprising the steps of forming the material (25) into a first shape [see figure 5B] that has a first molding portion length (top flat portion) and first transition portion lengths (tapered portions) on opposite ends of the first molding portion length [see figure 5B] by passing the material through a first set of rollers (51, 53) which face each other and have, on outer surfaces thereof, a first molding portion that includes first transition portions at opposite ends of the first molding portion [see figure 3A], 
and changing the first shape into a second shape [see figure 5A] having a second shape that has a second molding portion length (top flat portion) and second transition portions lengths (vertical side portions) on opposite ends of the second molding portion length [see figure 5A] by passing the material through a second set of rollers (35, 37) which face each other and have, on outer surfaces thereof, a 
wherein a sum of the first molding portion length and first transition portions lengths is larger than a sum of the second molding portion length and second transition portions lengths [see figures 5A & 5B].
In reference to claim 18, Foster further discloses forming the material (25) into a shape before forming the first shape, as seen in figure 5C.
In reference to claim 21, the first molding portion length of the first shape [see figure 5B] is the same as the second molding portion length of the second shape [see figure 5A] and the first transition portions lengths are greater than the second transition portions lengths [see figures 5A & 5B].
In reference to claim 22, Foster further discloses sequentially changing the shape [figure 5C] to the first shape [figure 5B].

2.	Claim(s) 17, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cookson (US 3,690,137).
In reference to claim 17, Cookson discloses a roll stamping method for forming a material (18) into a first shape and a second shape, different from the first shape, comprising the steps of forming the material (18) into a first shape (26) [see figure 2] that has a first molding portion length and first transition portion lengths on opposite ends of the first molding portion length [see modified figure below] by passing the material through a first set of rollers (10, 12) which face each other and have, on outer surfaces thereof, a first molding portion (28) that includes first transition portions at opposite ends of the first molding portion, 
and changing the first shape (26) into a second shape (56) having a second shape that has a second molding portion length (top flat portion of 56) and second transition portions lengths (tapered portions 
wherein a sum of the first molding portion length and first transition portions lengths is larger than a sum of the second molding portion length and second transition portions lengths [see figure 2 and 4].

    PNG
    media_image1.png
    406
    403
    media_image1.png
    Greyscale

Modified Fig. 2 of Cookson
In reference to claim 19, Cookson further discloses the first molding portion length of the first shape is greater than the second molding portion length of the second shape, as seen in the modified figure above. 
In reference to claim 23, Cookson further discloses the first transition portions lengths have a residual stress in the material [it is noted that a residual stress is created during any deformation to the material] and wherein the second transition portions lengths have a residual stress in the material that is less than the residual stress of the first transition portions lengths. It is noted that the second transition portions lengths with have a lesser residual stress than the first transition portions since portions of the first transition portions lengths are reverse deformed to form the second transition portions lengths.

3.	Claim(s) 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durney et al (US 2009/0205387).
In reference to claim 17, Durney et al discloses a roll stamping method for forming a material into a first shape and a second shape, different from the first shape, comprising the steps of forming the material (32) into a first shape that has a first molding portion length and first transition portion lengths on opposite ends of the first molding portion length [see modified figure below] by passing the material through a first set of rollers (46) [see paragraph 0032 lines 1-3] which face each other and have, on outer surfaces thereof, a first molding portion that includes first transition portions at opposite ends of the first molding portion [see figure 3b], 
and changing the first shape into a second shape having a second shape that has a second molding portion length and second transition portions lengths  on opposite ends of the second molding portion length [see modified figure below] by passing the material through a second set of rollers [see paragraph 0032 lines 1-3] which face each other and have, on outer surfaces thereof, a second molding portion that includes second transition portions at opposite ends of the second molding portion [see figure 3b], 
wherein a sum of the first molding portion length and first transition portions lengths is larger than a sum of the second molding portion length and second transition portions lengths [see figure 3a].

    PNG
    media_image2.png
    970
    263
    media_image2.png
    Greyscale

Modified Fig. 3a of Durney et al
In reference to claim 18, Durney et al further discloses forming the material into a shape before forming the first shape, as seen in the modified figure above.
In reference to claim 20, Durney et al further discloses the first transition portions lengths are the same as the second transition portions lengths [see figure 3a].
In reference to claim 22, Durney et al further discloses sequentially changing the shape to the first shape, as seen in figure 3a.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725